TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 31, 2014



                                       NO. 03-13-00211-CV


                                     Teladoc, Inc., Appellant

                                                  v.

                        Texas Medical Board and Nancy Leshikar,
    in her Official Capacity as General Counsel of the Texas Medical Board, Appellees




          APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
        REVERSED AND RENDERED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on March 4, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses the district court’s judgment and

renders summary judgment declaring that Texas Medical Board’s pronouncements regarding

Rule 190.8(1)(L)(i)(II) contained in its June 2011 letter are a “rule” under the Administrative

Procedure Act and, therefore, invalid under section 2001.035 of that Act. The appellees shall

pay all costs relating to this appeal, both in this Court and the court below.